El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Micaela Ramírez obtuvo sentencia de divorcio contra sn esposo, Antonio.Rosa Suárez, con fecha 30 de junio de 1921. El matrimonio se efectuó el 22 de junio de 1914. Con anterioridad a dicha fecha y durante nnos diez y ocho años ellos habían vivido en concubinato. El 20 de febrero de 1924 se presentó este pleito sobre liquidación de gananciales. La controversia ante esta corte es si ciertos inmuebles pertenecían privativamente al esposo divorciado. La demandante ha alegado en distintos momentos que la propiedad pertenecía en común a ambos cónyuges, (3) porque fue adquirida durante el matrimonio, o (2) porque fue ad-*227■quirida cuando, en efecto, existía una - sociedad civil entre las partes en el presente pleito.
La teoría de la demanda era que la propiedad fue adqui-rida durante el matrimonio. La prueba incontrovertida de-mostró que si bien las escrituras de la propiedad fueron otorgadas durante el matrimonio, las. fincas fueron compra-das, pagadas y poseídas por el esposo demandado antes del matrimonio. La corte así lo resolvió y al tiempo en que se trató de enmendar la demanda se abandonó cualquiera ten-tativa de demostrar que las fincas fueron realmente adqui-ridas mientras eran casados.
La corte resolvió que lá demandante y el demandado habían vivido en concubinato durante dieciocho años y que las fincas fueron adquiridas con dinero adquirido mediante el trabajo común de estas dos personas durante dichos dieciocho años. La corte dijo que las fincas pasaron a la sociedad conyugal, en vista de que no se habían otorgado capitulaciones matrimoniales. Finalmente, la corte dijo que la prueba era confusa y que por lo tanto debía prevalecer la presunción de que las fincas pertenecían a la sociedad conyugal. Se-dictó sentencia a favor de la demandante.
Según hemos indicado, la prueba tendió a demostrar que las fincas en cuestión fueron adquiridas antes de efectuarse •el matrimonio. Fueron identificadas completamente, y si ■en realidad fueron adquiridas por el esposo antes del ma-trimonio, dichas fincas podían segregarse enteramente de la demás propiedad perteneciente a la sociedad de ganancia-les. Si la esposa tenía bienes privativos adquiridos inde-pendientemente antes de efectuarse el' matrimonio que ella •quería proteger en caso de que el vínculo matrimonial fuese ■disuelto por muerte de uno de los cónyuges o por divorcio, a ella incumbía dar los pasos necesarios para proteger sus intereses. No hacemos hincapié sobre este punto, ya que el verdadero ratio decidendi fué que los bienes pertenecían a los cónyuges en común por haber sido adquiridos mientras *228vivían en concubinato mediante el trabajo común y esfuer-zos de ambas partes.
A este respecto debe prevalecer la decisión de esta corte en el caso de Morales v. Cruz Vélez, 34 D.P.R. 834, que re-cientemente ba sido confirmada por la Corte de Circuito de Apelaciones. En el presente, al igual que en dicho caso, se demostró que ambas personas vivían juntas y no hubo prueba de que se constituyera una sociedad civil. La prueba a lo sumo tendió a demostrar que Micaela Ramírez ayu-daba al demandado en su trabajo y en todo lo que éste ba-cía. No bubo prueba de que ellos adquirieran esta propie-dad solidariamente o de común acuerdo. Además, los bie-nes inmuebles fueron adquiridos por el demandado y la presunción de que le pertenecían privativamente no fué destruida por la prueba. Esta no demostró que las fincas en cuestión fueron habidas por el demandado con dinero de su propio peculio.

Debe modificarse la sentencia apelada en el sentido de declarar que las dos fincas que alega la demandante son gananciales tienen el carácter de bienes propios del deman-dado y así modificada, sin costas, se confirma la sentencia apelada.